Citation Nr: 0018803
Decision Date: 07/18/00	Archive Date: 09/08/00

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Entitlement to service connection for degenerative joint disease of
the right knee.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from October 1941 until October
1945, and is a recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of March 1998, from the Los Angeles,
California, regional office (RO) of the Department of Veterans
Affairs (VA) which denied service connection for degenerative joint
disease with "arthroscopy [sic]" of the right knee.

FINDINGS OF FACT

The claim of entitlement to service connection for degenerative
joint disease of the right knee is not supported by competent
medical evidence of an etiological relationship between
degenerative joint disease of the right knee and an in-service
disease or injury.

CONCLUSION OF LAW

The claim of entitlement to service connection for degenerative
joint disease of the right knee is not well-grounded. 38 U.S.C.A.
5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran claims that he injured his right knee in service and
that his present right knee disability is a residual of that
injury. He contends that the scar on his right knee for which he is
service-connected supports his claim that his right knee was
injured in service. The veteran has referred to a publication of
the Arthritis

2 - 

Foundation which purportedly states that an injury can increase the
risk of getting osteoarthritis in the injured joint and that there
will be a dramatic increase in the number of individuals who will
have osteoarthritis because of an injury.

On the service veteran's discharge examination report of October
1945, a scar was noted on the right knee, considered to have been
incurred in military service. It was described as well-healed and
there were no abnormalities. Another scar on the right extensor
surface of the leg was noted to have existed prior to service. The
examination report indicates that no musculoskeletal abnormalities
were noted.

Service connection was granted for a scar of the right knee, in
combat, by the RO in a rating decision in December 1945, evaluated
as zero percent disabling effective from October 16, 1945. In the
same rating decision, a claim for entitlement to service connection
for trick right knee was denied.

There were no right knee complaints noted on VA examinations
in.February 1947, December 1948 and July 1950 and there was no
pertinent diagnosis on any of those occasions. On VA
hospitalization in August 1973 for a complaint of stiffness in the
hands, the veteran was noted to have crepitus in both knees. The
diagnoses included arthritis of the hands. No knee disability was
diagnosed.

Subsequent medical records reflect joint complaints not involving
tile right knee until March 1991, when the veteran was hospitalized
with complaints of low back pain and radiating pain to his legs and
feet and reported that recently his right knee gave out when he
attempted to get up from a chair. After that incident, his right
knee was painful, stiff and swollen. Pertinent clinical findings
were that the right knee was nontender, with mild swelling and mild
warmth to touch. The final diagnosis was diffuse degenerative disc
disease from T11 to S1.

VA outpatient treatment records show the veteran was seen in
February 1997 and canceled surgery on his right knee. The diagnosis
was degenerative joint disease of the right knee. Several months
later, it was noted that non-operative treatment had failed, the
right knee remained swollen, and surgery was scheduled. VA hospital

3 -                                                               

records show that in September 1997 the veteran had a right total
knee arthroplasty. A "long history" of degenerative joint disease
of the right knee was noted. The hospital discharge report
indicates that the veteran did well, was off pain medications, and
could walk indoors. At discharge, his condition was described as
improving.

In a March 1998 rating decision and subsequent statement of the
case, the RO concluded that degenerative joint disease of the right
knee was not related to a scar of the "left" knee.

The veteran was seen by a VA orthopedist in May 1999 for complaints
of radicular pain in bilateral lower extremities. The orthopedist
also clarified that the veteran had a "Right Injury in 1944 when he
was getting out of an aircraft," described as a laceration on the
right knee. The orthopedist further noted that the veteran did not
have problems with the left knee and there was no left knee scar
attributed to previous injury.

The veteran presented testimony at a personal hearing at the RO in
July 1999 as evidenced by a copy of the hearing transcript
contained in the claims file. It was argued that the original
injury to his right knee occurred in service and that the condition
had progressed to the current state. The veteran testified that in
1944, his aircraft crash-landed and, while evacuating rapidly, he
hit the wing of the airplane and injured his knee. He testified
that the right knee injury did not require any surgery or sutures
and that after service he did not seek any medical treatment for
his right knee until 1991. The veteran further testified that two
years earlier he had a total right knee replacement. He clarified
that the injury in service was to his right knee and that his left
knee was fine. The veteran also testified that his right knee had
not bothered him from the time of discharge from service in 1945 to
1991 when he sought medical treatment.

In a supplemental statement of the case, the Hearing Officer
acknowledged that the veteran was service connected for a scar of
the right knee and not the left knee.

4 -

Legal criteria

The initial question for the Board is whether the veteran has
presented a well- grounded claim in accordance with 38 U.S. C.A.
5107 (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990). A
well-grounded claim is one that is plausible, capable of
substantiation or meritorious on its own. See 38 U.S.C.A. 5107(a);
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). While the claim
need not be conclusive it must be accompanied by supporting
evidence. Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). If a
claim is not well grounded, the Board does not have jurisdiction to
adjudicate it. See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

Service connection may be granted for disability incurred in or
aggravated during active duty and not the result of the veteran's
own willful misconduct. 38 U.S.C.A. 1110, 1131 (West 1991); 38
C.F.R. 3.301, 3.303 (1999). Where a veteran has served for 90 days
or more during a period of war or has peacetime service on or after
January 1, 1947, and arthritis becomes manifest to a degree of 10
percent within one year from the date of termination of such
service, such disease shall be presumed to have been incurred in
service, even though there is no evidence of such disease during
the period of service. This presumption is rebuttable by
affirmative evidence to the contrary. 38 U.S.C.A. 1101, 1112, 1113,
1137 (West 1991); 38 C.F.R. 3.307,3.309 (1999).

The three elements of a "well grounded" claim are: (1) evidence of
a current disability as provided by a medical diagnosis; (2)
evidence of incurrence or aggravation of a disease or injury in
service as provided by either lack or medical evidence, as the
situation dictates; and, (3) a nexus, or link, between the
inservice disease or injury and the current disability as provided
by competent medical evidence. See Caluza v. Brown, 7 Vet. App.
498, 506 (1996); affd per curiam, 78 F.3d 604 (Fed. Cir. 1996)
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir.
1997) (expressly adopting definition of well-grounded claim set
forth in Caluza, supra), cert. denied, 524 U.S. 940 (1998).

- 5 -

Generally, competent medical evidence is required to meet each of
the three elements. However, for the second element, the kind of
evidence needed to make a claim well grounded depends upon the
types of issues presented by a claim. Grottveit v. Brown, 5 Vet.
App. 91, 92-93 (1993). For some factual issues, such as the
occurrence of an injury, competent lay evidence may be sufficient.
However. where the claim involves issues of medical fact, such as
medical causation or medical diagnoses, competent medical evidence
is required. Id. at 93. Lay evidence is also acceptable to show
incurrence in service if the veteran was engaged in combat and the
evidence is consistent with the circumstances, conditions and
hardships of such service, even though there is no official record
of such incurrence. 38 U.S.C.A. 1154 (West 1991); 38 C.F.R.
3.304(d) (1999).

Under 38 U.S.C.A. 1154(b) (West 1991) it is provided that, with
respect to combat veterans, "The Secretary shall accept as
sufficient proof of service- connection ... satisfactory lay or
other evidence of service incurrence or aggravation of such injury
or disease, if consistent with the circumstances, conditions and
hardships of such service ... Service- connection of such injury or
disease may be rebutted by clear and convincing evidence to the
contrary." See also 38 C.F.R. 3.304(d) (1999).

Under Sec. 1154(b) once a combat veteran's claim for service
connection of a disease or injury alleged to have been incurred in
or aggravated in combat service is well grounded under Caluza and
Epps, then the claimant prevails on the merits unless VA produces
"clear and convincing evidence" to the contrary, that is, unless VA
comes forward with more than a preponderance of the evidence
against the claim. Arms v. West, 12 Vet. App. 188 (1999).

For purposes of determining whether a claim is well grounded, the
credibility of the evidence in support of the claim is presumed.
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995). In the
absence of evidence of a well-grounded claim, there is no duty to
assist the appellant in developing the facts pertinent to his
claim, and the claim must be denied. See Epps v. Gober, 126 F.3d
1464, 1467-68 (1997).

6 -

For purposes of submitting a well-grounded claim, a combat
veteran's statements, as well as those of a noncombat veteran,
standing along, will generally be sufficient to establish the
service-incurrence element. Kessel v. West, 13 Vet. App. 9 (1999).

Section 1154(b) focuses upon past combat service and for this
reason, it does not constitute a substitute for evidence of current
disability or the continuation of symptoms subsequent to service.
Arms v. West, 12 Vet. App. 188 (1999).

Section 1154(b) deals with the question of whether a particular
disease or injury was incurred or aggravated in service-that is,
what happened then-not the question of either current disability or
nexus to service, as to both of which competent medical evidence is
generally required. Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Where there is a chronic disease shown as such in service, or
within any applicable presumptive period under 38 C.F.R. 3.307, so
as to permit a finding of service connection, subsequent
manifestations of the same chronic disease at any later date,
however remote, are service connected, unless clearly attributable
to intercurrent causes. 38 C.F.R. 3.303(b). To show chronic disease
in service there is required a combination of manifestations
sufficient to identify the disease entity, and sufficient
observation to establish chronicity at the time, as distinguished
from merely isolated findings or a diagnosis including the word
"chronic." When the f act of chronicity in service is not
adequately supported, then a showing of continuity after discharge
is required to support the claim. 38 C.F.R. 3.303(b).

The chronicity provision of 38 C.F.R. 3.303(b) is applicable where
evidence, regardless of its date, shows that a veteran had a
chronic condition in service and still has such condition. Such
evidence must be medical unless it relates to a condition as to
which, under the Court's case law, lay observation is competent. If
the chronicity provision is not applicable, a claim may still be
well grounded if (1) the condition is observed during service, (2)
continuity of symptomatology is demonstrated thereafter and (3)
competent evidence relates the present condition to

7 -

that symptomatology. Savage v. Gober, 10 Vet. App. 489 (1997); see
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where the issue
involves questions of medical diagnosis or an opinion as to medical
causation, competent medical evidence is required).

Although a lay person is competent to testify as to experiences and
observable symptoms, where the determinative issue involves a
question of medical diagnosis or causation, only individuals
possessing specialized medical training and knowledge are competent
to render such an opinion. Espiritu v. Derwinski, 2 Vet. App. 492
(1992).

Analysis

Medical evidence of record shows that the veteran incurred a scar
on his right knee in combat during service and he has been service
connected for this condition, evaluated as zero percent disabling,
since the day after discharge from service. The service medical
records do not show degenerative joint disease of the right knee.
The veteran claims that the scar was a result of an injury to his
right, knee while exiting from a plane crash. The veteran is
competent to testify as to an inservice injury and lay evidence is
acceptable to show incurrence in service of an injury claimed to
have occurred in combat. In this regard, the Board notes that
section 1154(b), although not establishing service connection for
a particular disability of a combat veteran, aids the combat
veteran by relaxing the adjudicative evidentiary requirements for
determining what happened in service. See Caluza at 508; see also
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that
1154(b) "does not create a statutory presumption that a combat
veteran's alleged disease or injury is service-connected" but
"considerably lightens[s] the burden of a veteran who seeks
benefits for an allegedly service-connected disease or injury and
who alleges that the disease or injury was incurred in, or
aggravated by, combat service").

According to the veteran's testimony, he had no right knee
symptomatology until 1991, some 46 years after discharge from
service. The medical evidence does show that the veteran has
degenerative joint disease of the right knee and has had a total

8 -

right knee replacement. However, there is no competent evidence of
record showing degenerative joint disease of the right knee until
decades after service and no medical evidence that establishes a
nexus between an in-service right knee injury and the current right
knee disability.

The veteran's statements, to include reference to a medical
article, do not provide the requisite medical evidence to
demonstrate a causal relationship between the right knee disability
and any in-service right knee injury. Reference to a medical
article containing a generic statement regarding a possible link
between injury and osteoarthritis does not satisfy the nexus
element of a well-grounded claim. See Sacks v. West, 11 Vet. App.
314 (1998) (a medical article that contained a generic statement
regarding a possible link between a service-incurred mouth blister
and a present pemphigus vulgaris condition, did not satisfy the
nexus element of a well-grounded claim). The Board does not find
that the referenced medical article, standing alone, discusses
generic relationships with a degree of certainty such that, under
the facts of this case, there is at least plausible causality based
upon objective facts rather than on an unsubstantiated lay medical
opinion. Additionally, the veteran's account of what the medical
article purportedly states is not the equivalent of "medical"
evidence. See Robinette.

The record does not reflect that the veteran possesses a recognized
degree of medical knowledge that would render his opinions on
medical diagnoses or etiology competent. While we do not doubt that
he is sincere in his belief, he is not qualified to offer such an
opinion. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992)
Accordingly, the claim for service connection for a right knee
disability is not well grounded and the claim must be denied.

The veteran has failed to meet his initial burden of submitting
evidence of a well- grounded claim for service connection;
therefore, the VA is under no duty to assist him in developing the
facts pertinent to that claim. See Epps, 126 F.2d at 1468. As the
Board is not aware of the existence of additional evidence that
might well ground the veteran's claim, a duty to notify does not
arise pursuant to 38 U.S.C.A. 5103(a). See McKnight v. Gober, 131
F.3d 1483, 1484-85 (Fed. Cir. 1997). That

- 9 -

notwithstanding, the Board views this discussion as sufficient to
inform the veteran of the elements necessary to well ground his
claim, and an explanation as to why his current attempt fails.

As the veteran's claim does not cross the threshold of a being a
well-grounded claim, a weighing of the merits of this claim is not
warranted, and the reasonable doubt doctrine is not for
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The representative contends that provisions of VA Adjudication
Procedure Manual M21-1 operate to require a remand of this case if
the Board determines that the appellant's claim is not well
grounded. The representative has argued that the decision of the
Court in Meyer v. Brown, 9 Vet. App. 425 (1996), is not
controlling. The Court, in Meyer, held that the Board is not
required to remand a claim for additional development, in
accordance with 38 C.F.R. 19.9, prior to determining that a claim
is not well grounded. In short, the Board is not bound by an
administrative issuance that is in conflict with binding judicial
decisions, and the Court's holdings on the issue of the VA's duty
to assist in connection with the well- grounded claim determination
are quite clear. See Bernard v Brown, 4 Vet. App. 384, 394 (1993);
38 C.F.R. 19.5 (1999). In addition, it was more recently held that
under 38 U.S.C.A. 5107(a), VA has a duty to assist only those
appellants who have established well- grounded claims. Epps v.
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997). Thus, the
representative's argument is without merit.

ORDER

A,well-grounded claim for service connection for degenerative joint
disease of the right knee not having been submitted, the claim is
denied.

JANE E. SHARP 
Member, Board of Veterans' Appeals

- 10-



